Citation Nr: 0509205	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  99-00 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for digestive illness 
or symptoms, including as due to an undiagnosed illness.

2.  Entitlement to service connection for hypothyroidism, 
including as due to an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue 
symptoms, including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
from February 1952 to February 1956, and from October 1990 to 
June 1991.  He also had periods of active and inactive duty 
for training (ACDUTRA and INACDUTRA) with the Army Reserves.  
He served in the Southwest Asia theater of operations from 
November 11, 1990 to April 10, 1991.

These issues are before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for an 
enlarged heart, digestive symptoms, and hypothyroidism with 
chronic fatigue symptoms, all including as due to an 
undiagnosed illness.  The claims file was subsequently 
transferred to the St. Petersburg, Florida RO, which 
continued the denials.  In March 2001, a videoconference 
hearing was held before the undersigned.  In July 2001 the 
Board remanded the case for additional development of the 
evidence.  On remand, the RO awarded service connection for 
an enlarged heart, and that matter is no longer on appeal.  

The issue of entitlement to service connection for chronic 
fatigue symptoms, including as due to an undiagnosed illness 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required


FINDINGS OF FACT

1.  The veteran had active military service in Southwest Asia 
during the Persian Gulf War.
2.  The veteran's digestive symptoms are attributed to 
diagnosed disorders (irritable bowel syndrome (IBS) and 
gastroesophageal reflux disorder (GERD)) which were not 
manifested in service, and are not shown to be related to 
service.

3.  Hypothyroidism has been clinically diagnosed; the 
disorder was not manifested during the veteran's first period 
of active duty, pre-existed his second period of active duty, 
is not shown to have increased in severity therein.


CONCLUSIONS OF LAW

1.  Service connection for a digestive illness or disorder, 
including as due to an undiagnosed illness, is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (2004).

2.  Service connection for hypothyroidism, including as due 
to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 
1110, 1117, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent mandates of the VCAA and implementing regulations 
are met.  

Well-groundedness is not an issue; these matters have been 
addressed on the merits.  The veteran was notified why the 
claims were denied in the May 1996 rating decision, and in a 
July 1996 statement of the case (SOC).  The RO initially 
provided the veteran VCAA notice (including of what type of 
evidence was needed to establish service connection, and of 
his and VA's respective responsibilities in claims 
development) in August 2001 (after the rating appealed).  A 
September 2004 supplemental SOC (SSOC) also outlined 
pertinent VCAA provisions.  The August 2001 letter advised 
the veteran that he should submit additional evidence in 
support of his claim within 60 days.  In February 2004 the 
veteran informed VA that he had no additional evidence to 
submit.  

Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the 1996 rating decision 
appealed, such was impossible, as the VCAA was enacted in 
2000 (more than 4 years after the denials).  Notice was 
provided prior to the RO's last adjudication and 
certification to the Board.  Everything submitted by the 
veteran to date has been accepted for the record, and 
considered.  

As to notice content, the August 2001 letter advised the 
veteran what type of evidence (to include medical records 
showing current disability and nexus) was necessary to 
establish entitlement to the benefits sought (and by 
inference what the veteran should submit).  The September 
2004 SSOC, at page four, advised the veteran to "provide any 
evidence in [his] possession that pertains" to his claims.  
He has received all essential notice, and is not prejudiced 
by any technical notice deficiency along the way.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's available service medical records and postservice 
VA and private treatment records.  Service medical records 
from the veteran's service from February 1952 to February 
1956 are apparently lost.  In September 2003 the National 
Personnel Records Center advised that all available records 
were furnished in September 1995.  The veteran has been 
afforded VA examinations.  VA's duty to assist is met.

Factual Basis

Army Reserve service medical records include a July 1975 
Report of Medical History which shows the veteran complained 
of a nervous stomach.  A November 1980 Report of Medical 
History shows that the veteran was taking medication for 
treatment of a thyroid condition.  A hypothyroid condition 
dating to 1957 was reported.  Reports of Medical History 
dated in August 1984 and August 1988 also show that the 
veteran was taking medication for treatment of a thyroid 
condition.  An August 1988 Report of Medical Examination 
includes a diagnosis of benign thyroid nodule.  An October 
1990 health record, dated within a week of the veteran's 
service entrance for active duty, shows that the veteran had 
an enlarged thyroid.  A March 1991 Report of Medical History 
at the time of the veteran's service separation shows a 
history of a thyroid condition dating to 1958.  The Report of 
Medical Examination conducted in the course of the veteran's 
service separation in March 1991 makes no mention of 
problems/diagnoses involving either digestive or thyroid 
symptoms.  

A September 1991 private medical record includes a diagnosis 
of a benign left thyroid nodule.

Irritable bowel syndrome (IBS) was diagnosed on January 1992 
private examination.  

A March 1992 letter from a private physician states that the 
veteran had continuing complaints of significant reflux-type 
symptoms.

The veteran underwent a private hemorrhoidectomy procedure in 
June 1993.  

An August 1994 VA X-ray report shows findings of possible 
enlarged thyroid.

On May 1995 VA examination the veteran indicated that he had 
digestive problems for several years with no known diagnosis.

A June 1995 letter from a private physician shows a past 
medical history of duodenal ulcer in 1965.  

On May 1998 VA heart examination hypothyroidism was 
diagnosed.  

At the March 2001 videoconference hearing before the 
undersigned, the veteran's representative alleged that the 
claimed disorders each pre-existed service and became worse 
therein.   The veteran testified that his irritable bowel 
syndrome began several years earlier, and that his 
hypothyroidism began at least 20 years before his 2nd period 
of service.  

Private medical records dated in October 2001 and May 2002 
show that hypothyroidism was diagnosed.  

A January 2004 private follow-up visit examination report 
shows a diagnosis of hypothyroidism, on hormone replacement 
therapy.

On July 2004 VA digestive examination the veteran complained 
of multiple gastrointestinal complaints, to include 
esophageal reflux and abdominal cramping.  Examination of the 
abdomen showed it to be non-tender, with no distension nor 
pulsatile aortic mass.  Mid-May thyroid testing produced 
normal results.  The diagnoses included hypothyroidism dating 
back to the 1980's, and gastroesophageal reflux disorder 
(GERD) and IBS.  The examiner opined that it was "unlikely" 
that the veteran's gastrointestinal-related diagnosed 
disorders were related to his military service.  He added 
that the veteran's endocrine disorder, to include 
hypothyroidism, was "unlikely related" to his service, or 
"worsened" by such service.  The examiner added that the 
disorder, while first diagnosed during the veteran's active 
military service, was "initiated" in the early 1980's.

Law and Regulations

Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  To prevail on the merits in a claim of 
service connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Compensation is to be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  The chronic disability 
must have become manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006, and must 
not be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  Id.

A pre-existing disability will be presumed to have been 
aggravated in service where such disability increased in 
severity in service.  Aggravation may not be conceded where 
no increase in severity during service is shown.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

Analysis

Digestive Symptoms

Military records reflect that the veteran served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  The criteria for establishing entitlement to benefits 
under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 also require 
disability manifested by one or more signs or symptoms of an 
undiagnosed illness.  Here, IBS was diagnosed in 1992, and 
GERD was diagnosed in 2004 (and the veteran's digestive 
symptoms have been attributed to these disorders).  In light 
of these diagnoses, this claim falls outside the purview of 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

There are three threshold requirements that must be satisfied 
to establish service connection for a claimed disability.  
First, there must be competent evidence (a medical diagnosis) 
of current disability.  This requirement is met.  IBS and 
GERD are diagnosed.  

The further two requirements that must be satisfied are:  
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  While the veteran's reserve 
service medical records include a complaint of nervous 
stomach in 1975, on March 1991 active service separation 
examination no digestive system complaints or symptoms were 
noted, and no digestive disability was diagnosed.  While 
postservice medical records, both private and VA, noted 
digestive symptoms, with diagnoses of IBS and GERD, no 
digestive disorder has been related to the veteran's service 
(or any complaints noted therein).  Notably, on VA 
examination in July 2004 the examiner opined (following 
comprehensive review of the complete medical record as well 
as examination of the veteran) that the veteran's 
gastrointestinal disorders (GERD and IBS) were "unlikely 
related" to his service.  There is no competent (medical) 
evidence to the contrary.  As a layperson, the veteran is not 
competent to relate any current digestive system problem to 
service by his own opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The preponderance of the evidence is 
against the claim.  Hence, it must be denied.

Hypothyroidism

As previously noted, the criteria for establishing 
entitlement to benefits under 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317 require disability manifested by one or more signs or 
symptoms of an undiagnosed illness.  Here, the medical record 
contains several diagnoses of a recognized thyroid disorder, 
hypothyroidism.  Accordingly, this claim falls outside the 
purview of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

There are three threshold requirements that must be satisfied 
to establish service connection for a claimed disability.  
First, there must be competent evidence (a medical diagnosis) 
of current disability.  This requirement is met with the 
diagnosis of hypothyroidism.
The further two requirements that must be satisfied are:  
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  The veteran's reserve service 
medical records show that his hypothyroid disorder pre-
existed his second period of service, but began after his 
first period of service.  Furthermore, on service separation 
examination in 1991 hypothyroid problems were not noted 
(though a history of a thyroid disorder since 1958 was 
noted).  Consequently, an increase in severity of 
hypothyroidism during service is not shown by service 
records.  While postservice medical records include a 
diagnosis of hypothyroidism, no chronic increase in the 
severity of the thyroid disorder during service is reflected 
in the postservice records.  As an increase in the pre-
existing thyroid disability during service is not shown, it 
may not be presumed that the disability was aggravated by 
service, and aggravation may not be conceded.  In fact, on VA 
examination in July 2004 the examiner opined essentially that 
the veteran hypothyroidism was not related to, or worsened 
during, his military service.  As a layperson, the veteran is 
not competent to relate any current thyroid disorder to 
service by his own opinion.  See Espiritu, supra.  The 
preponderance of the evidence is against the claim.  Hence, 
it must be denied.


ORDER

Service connection for digestive illness or symptoms, 
including as due to undiagnosed illness, is denied.

Service connection for hypothyroidism, including as due to 
undiagnosed illness, is denied.


REMAND

Service medical records include a Report of Medical 
Examination conducted in the course of the veteran's service 
separation in March 1991 which makes no mention of 
problems/diagnoses relating to chronic fatigue symptoms.  A 
May 1995 letter from a private physician shows that the 
veteran was being treated for chronic fatigue syndrome.  A 
February 1999 letter from a private physician indicates that 
the veteran was a patient of the physician before the Gulf 
War.  The physician added that the veteran did not suffer 
from fatigue prior to the Gulf War, but did so thereafter.  A 
September 2001 letter from a private physician shows that the 
veteran complained of chronic fatigue.

The July 2001 Board remand ordered that

"The veteran should also be afforded a VA 
endocrine examination.  The claims folder must be 
made available to the examiner for review before 
the examination. Any tests or studies deemed 
necessary should be performed.  

I.  The examiner should note in detail all the 
veteran's reported . . . fatigue symptoms.  The 
examiner should elicit from the veteran details 
about the onset, frequency, duration, and severity 
of all complaints relating to these symptoms and 
indicate what precipitates and what relieves them.

II.  The examiner should determine if there are any 
objective medical indications that the veteran is 
suffering from . . . fatigue symptoms.

III.  If so, the examiner should specifically 
determine if the veteran's
 . . . fatigue symptoms are attributable to a known 
diagnostic entity, including . . . chronic fatigue 
syndrome (see the criteria for chronic fatigue 
syndrome listed above).  If not, the examiner 
should specifically state whether he/she is unable 
to ascribe a diagnosis to the veteran's chronic 
fatigue symptoms.  If the symptoms cannot be 
attributed to a diagnosed illness, the examiner 
should indicate whether there is affirmative 
evidence that the undiagnosed illness was not 
incurred during active service during the Gulf War, 
or that the undiagnosed illness was caused by an 
intervening event since the veteran's most recent 
departure from service during the Gulf War, or that 
the illness was the result of abuse of alcohol or 
drugs.
IV.  If it is determined that the veteran has a 
diagnosed condition, such as . . . chronic fatigue 
syndrome, is it at least as likely as not that this 
condition preexisted either of the veteran's 
periods of active duty?  If so, did the preexisting 
condition(s) increase in severity during active 
duty service?  If so, is it undebatable that the 
increase in severity was due to natural 
progress??"

The July 2001 examination report did not address the 
veteran's claimed chronic fatigue disorder.  A remand 
confers, as a matter of law, the right to compliance with the 
remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Consequently, further development is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The veteran should also be afforded a 
VA endocrine examination.  The claims 
folders must be available to the examiner 
in conjunction with the examination.  Any 
tests or studies deemed necessary should 
be performed.

I.  The examiner should note in detail 
all the veteran's reported symptoms.  The 
examiner should elicit from the veteran 
details about the onset, frequency, 
duration, and severity of all complaints 
relating to these symptoms and indicate 
what precipitates and what relieves them.

II.  The examiner should determine if 
there are any objective medical 
indications that the veteran is suffering 
from fatigue symptoms.

III.  The examiner should specifically 
determine if the veteran's fatigue 
symptoms are attributable to a known 
diagnostic entity, including chronic 
fatigue syndrome (see the criteria for 
chronic fatigue syndrome listed above).  
If not, the examiner should specifically 
state whether he/she is unable to ascribe 
a diagnosis to the veteran's chronic 
fatigue symptoms.  If the symptoms cannot 
be attributed to a diagnosed illness, the 
examiner should indicate whether there is 
affirmative evidence that the undiagnosed 
illness was not incurred during active 
service during the Gulf War, or that the 
undiagnosed illness was caused by an 
intervening event since the veteran's 
most recent departure from service during 
the Gulf War, or that the illness was the 
result of abuse of alcohol or drugs.

IV.  If it is determined that the veteran 
has a diagnosed condition, such as 
chronic fatigue syndrome, is it at least 
as likely as not that this condition 
preexisted either of the veteran's 
periods of active duty?  If so, did the 
preexisting condition(s) increase in 
severity during active duty service?  If 
so, is it undebatable that the increase 
in severity was due to natural progress?  
The report of the examination should 
include the rationale for all opinions 
expressed.  

2.  The RO should then readjudicate this 
matter.  If the claim remains denied, the 
RO should issue an appropriate SSOC, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  

The purposes of this remand are to assist the veteran in the 
development of his claim, and to comply with the mandates of 
the Court's opinion in Stegall, supra.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


